Citation Nr: 1027489	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  07-24 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to an increased rating for psychiatric disorder 
diagnosed as posttraumatic stress disorder (PTSD) and depressive 
disorder, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel





INTRODUCTION

The Veteran had active military service from February 1943 to May 
1945.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
By that rating action, the RO increased the rating assigned to 
the service-connected psychiatric disorder to 10 percent, 
effective February 27, 2006-- the date VA received the Veteran's 
claim for increased compensation for this disability.  The 
Veteran appealed the 10 percent rating assigned to the service-
connected psychiatric disorder to the Board.  Jurisdiction of the 
claims file currently resides with the New York, New York RO.

During the course of the appeal, the RO increased the rating 
assigned to this disability to 30 percent, effective February 27, 
2006.  As the 30 percent rating does not represent a total grant 
of the benefit sought on appeal, the instant increased rating 
claim remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In February 2009, the Board remanded the increased evaluation 
claim on appeal to the RO for additional development.  The 
requested development has been completed and the case has 
returned to the Board for appellate consideration. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2009).  


FINDING OF FACT

From February 27, 2006, the date VA received the Veteran's claim 
for increased compensation, the service-connected psychiatric 
disorder diagnosed as PTSD and a depressive disorder has 
primarily been manifested by depressive symptoms, irritability 
and sleep disturbance.  Symptoms indicative of occupational and 
social impairment with reduced reliability and productivity have 
not been demonstrated.

CONCLUSION OF LAW

For the entire appeal period, the criteria for an increased 
rating in excess of 30 percent for a psychiatric disorder 
diagnosed as PTSD and depressive disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009);38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.130, Diagnostic Codes 
9410, 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record that is necessary to substantiate the 
claim.  The claimant should be informed as to what portion of the 
information and evidence VA will seek to provide, and what 
portion of such the claimant is expected to provide.  Proper 
notification must also invite the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  See, also, the United 
States Court of Appeals for Veterans Claims (Court) decision in 
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 
(2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that a comprehensive VCAA letter, as opposed to a 
patchwork of other post-decisional documents (e.g., statements or 
supplemental statements of the case), was required.

Here, via a March 2006 pre-adjudication letter, the RO provided 
the Veteran notice as to the increased evaluation claim on 
appeal.  Pelegrini, supra. 
The Board notes that in Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. Sept. 4, 2009), the Court clarified VA's notice 
obligations in increased rating claims.  In that case, the 
Federal Circuit found that, at a minimum, adequate VCAA notice 
requires that VA notify the claimant that, to substantiate such a 
claim: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
the claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic codes.  
Id.

Here, in a May 2008 letter, the RO informed the Veteran of the 
Vazquez requirements.  Id.

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection claim 
(those five elements include: Veteran status, existence of a 
disability, connection between the Veteran's service and that 
disability, degree of disability, and effective date pertaining 
to the disability).  In this case, via an April 2008 letter, VA 
informed the Veteran of the Dingess elements.

The RO has taken appropriate action to comply with the duty to 
assist the Veteran with the development of the increased 
evaluation claim analyzed in the decision below.

The record in this regard includes service treatment records, as 
well as private and VA examination treatment and examination 
records.  In February 2010, and pursuant to the Board's November 
2009 remand directives, VA examined the Veteran to determine the 
current severity of the service-connected psychiatric disorder.  
A copy of the above-cited VA examination report is contained in 
the claims file.  The Board is satisfied that there was 
substantial compliance with its November 2009 remand directives. 
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

Accordingly, the Board finds that there is no further assistance 
that would be reasonably likely to substantiate the increased 
evaluation claim analyzed below.

II.  The Merits of the Claim

In its decisions, the Board is required to apply case law issued 
by the Courts, statutes enacted by Congress, regulations issued 
by VA and precedential opinions issued by VA's Office of General 
Counsel.  

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation stems 
from an initial grant of service connection for the disability at 
issue multiple ("staged") ratings may be assigned for different 
periods of time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999); but see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) (regarding staged ratings in 
cases where service connection had previously been established, 
such as in the Veteran's case).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2009).

Under the general rating formula for rating psychiatric 
disorders, a 30 percent disability rating is warranted where 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks, chronic sleep impairment, 
and mild memory loss.  See 38 C.F.R. § 4.130, Diagnostic Code 
9410 (2009).

A 50 percent evaluation is assigned if there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment in short-term and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work relationships.  Id. 
 
A 70 evaluation is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); and an inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name.  
Id.

In assessing the evidence of record, it is important to note that 
the Global Assessment of Functioning Score (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-illness. 
" Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 41 to 50 denotes serious symptoms, or any serious 
impairment in social, occupational, or school functioning.  Id.

A GAF score of 51-60 means there are, "Moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.

The Veteran contends that the symptoms from his service-connected 
psychiatric disorder are more severely disabling than that 
reflected by the currently assigned 30 percent rating.  The Board 
finds that the preponderance of the competent and probative 
evidence is against an increased rating for the service-connected 
psychiatric disorder at anytime during the appeal period.

The  service-connected psychiatric symptoms are more commensurate 
with those of a 30 percent rating for the entire appeal period, 
as opposed to those of a 50 percent rating.  The hallmark 
characteristics of the Veteran's service-connected psychiatric 
disorder--as denoted by VA examiners in March 2006 and February 
2010, as well as VA treatment records and an April 2006 report, 
prepared b J. J. C., Ph.D.--are intrusive thoughts, flashbacks, 
depression, nightmares, anxiety, sleep impairment, and 
irritability.  (See March 2006 VA examination report, April 2006 
report prepared by J. J. C., Ph. D., VA treatment records, dated 
from March 2004 to January 2010, and February 2010 VA examination 
report). 
The preponderance of the VA and private examination and treatment 
reports are, however, without evidence of the criteria necessary 
for a 50 percent rating, such as a flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impaired judgment, impaired abstract thinking, 
and difficulty in establishing and maintaining effective work 
relationships. 

Although the Veteran had limited judgment when evaluated at a VA 
clinic in January 2001, it was not found to have been impaired 
(italics added for emphasis), a symptom commensurate with a 50 
percent evaluation under the rating criteria.   In addition, 
while a February 2010 VA examination report shows that the 
Veteran had exhibited a constricted affect, it was found to have 
been congruent.  In addition, that same examination report shows 
that while the Veteran had demonstrated stammered speech, he 
spoke fluently with normal intonation, rhythm and volume.  The 
February 2010 VA examiner described the Veteran's short-term 
recall and concentration as mildly (italics added for emphasis) 
impaired and generally adequate.  (See February 2010 VA 
examination report).  Overall, the preponderance of the competent 
and probative evidence of record is against a finding of an 
increased 50 percent rating under the psychiatric rating criteria 
and a higher evaluation is not warranted.

Regarding social and occupational impairment, the Veteran was 
assigned GAF scores ranging from 50 to 60.  (See April 2006 
report, prepared by J. J. C., PhD., and February 2010 VA 
examination report, respectively).  The Board finds the GAF score 
of 50 to be undermined by a clinical absence of the psychiatric 
criteria necessary for a 50 percent rating; the Veteran's ability 
to maintain a stable, yet occasionally conflicted, relationship 
with his second wife; a good relationship with his children, 
grand and great grandchildren; and the ability to have maintained 
employment as an accountant for two decades prior to retirement.  
(See March 2006 and February 2010 VA examination reports).  This 
conclusion is further supported by the Veteran's own 
characterization of his symptoms at a February 2010 VA 
examination as "mild to moderate" without significant periods 
of remission.  The symptoms listed in the psychiatric criteria 
for a 50 percent evaluation have not been demonstrated, and there 
is no evidence indicating that the Veteran's psychiatric 
impairment results in the degree of social and occupational 
impairment contemplated by a 50 percent evaluation.  Thus, given 
the absence of the psychiatric criteria necessary for a 50 
percent rating, an increased evaluation for the service-connected 
psychiatric disorder is not warranted at anytime during the 
appeal period.  Hart, supra.

III. Extraschedular Consideration

Pursuant to § 3.321(b)(1)(2009), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is authorized 
to approve an extraschedular evaluation if the case "presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1).  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not 
assign an extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by the 
claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service- connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of a claimant's 
service-connected disability with the established criteria found 
in the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 
1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms." 38 C.F.R. 3.321(b)(1) (related factors include 
"marked interference with employment" and "frequent periods of 
hospitalization").

The Veteran has maintained that he retired from his long-standing 
job in accounting because he had difficulty concentrating due to 
his service-connected psychiatric disorder.  (See March 2006 and 
February 2010 VA examination reports).  This evidence raises the 
question of entitlement to an extraschedular evaluation.  As 
discussed above, the competent and probative VA and private 
medical evidence of record does not show that the Veteran's 
service-connected psychiatric disorder currently manifests the 
majority of the criteria necessary for a higher increased rating 
of 50 percent.  His psychiatric symptoms are contemplated by the 
rating criteria.  Thus, referral for consideration of an 
extraschedular evaluation is not warranted. 38 C.F.R. § 
3.321(b)(1).


ORDER

An increased rating for a psychiatric disorder diagnosed as PTSD 
and depressive disorder is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


